Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit.  Claims 2, 22-23, 29, 31, 33-34 are canceled. Claims 35-40 are new. Claims 1, 3-5, 19-21, 24-26, 28, 32, 35-40 after amendment, have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/18, 12/10/19, 3/25/20, and 6/11/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments (Election/Restriction)
Applicant’s election with traverse of Species I (claims 2-5, 23-24, together with generic claims 1, 19-22, 25-26, 28-29, and 31-34) in the reply filed on /2020 is acknowledged. The traverse is on the ground(s) that the search and examination of the entire application could be made without serious burden.
This is not found persuasive because the identified species, as described in the
previously mailed Election/Restrictions Requirement, belong to distinctly different
technical areas in the art even though they may be useful together. Particularly,
according to the relationships between these species as defined in the claim tree

each other, and therefore they are mutually exclusive. There is a search and/or
examination burden for the patentably distinct species as set forth above because at
least the following reason(s) apply: the species or groupings of patentably indistinct
species require a different field of search (e.g., searching different classes/subclasses
or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-21, 24-28, 30, 32, 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim 1 recites: a reliability calculator that calculates reliability information that indicates a reliability of whether a plurality of detection points in the detection area are characteristic points of the object. Examiner fails to find sufficient support from original specification for the claimed feature.  The original specification discloses calculating reliability information (pars 0006-0010), detecting an object or a region of the object (pars 0011, 0029, 0031), as well as device, optical, or reflection characteristic information ( pars 0046, 0050-0051).  However, the original specification does not appear to disclose the reliability information indicates a reliability of determining whether a plurality of detection points in the detection area are characteristic points of the object.  In fact, detection points and characteristic points are not expressly disclosed or defined in the specification.  Claims 19-21 recite similar limitations and are rejected with the same reason. All dependent claims, depending from their respective base claims, are rejected the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-21, 24-28, 30, 32, 35-37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0235338 A1, Dye et al. (hereinafter Dye) in view of US 2012/0320053 A1, Miyatani (hereinafter Miyatani). 
As to claim 1, Dye discloses a detection device, comprising:
 a detector that detects a detection area including an object (pars 0035-0036, 0076, detector detecting at least a subset of the object, or an object based on certain position or Z distance (e.g. along Z direction); pars 0123, detecting from X or Y direction); 
a reliability calculator that calculates reliability information (pars 0064, 0069, 0163, control and adjust quality and reliability dynamically par 0134, a method being used to determine characteristics of objects and object areas; depth planes can be determined with higher resolution (with higher reliability or quality), and lower resolution spatial maps can be used for fast object edge detection); 
data of the plurality of detection points to calculate model information of the object (pars 000037-0038, object information including object spatial information, depth information, and temporal changes over multiple frames); and 
an information processor that uses the reliability information, so as to generate second object information in which a data amount is reduced from first object information including at least one of the model information and the data of the plurality of detection points (pars 0009, 0012, 0034-0035, 0037-0042, reducing spatial and temporal resolutions and color quantization level for some sub-block of object reduces data amounts).  
Dye does not expressly disclose a particular model with respect to the object and reliability information that indicates a reliability of whether a plurality of detection points in the detection area are characteristic points of the object. 
Nevertheless, Miyatani, in the same or similar field of endeavor, further teaches a reliability calculator calculating reliability information that indicates a reliability of whether a plurality of detection points in the detection area are characteristic points of the object (Fig 6; pars 0016-0017, 0035, 0044, reliability calculation step or means to calculate a reliability for each geometric feature; par 004, each feature constituting the standard model of the object as described with a set of characteristic points of an object); an information calculator that uses data of the plurality of detection points to calculate model information of the object (pars 0015-0017, 0035, 0040, 0043-0044, 0099,-0100, calculating geometric model of the object representing a standard shape of the object (e.g. a standard model), based on tolerance data of the project, estimating position and orientation of the object using a reliability for each feature calculated); 


2. (Canceled)

As to claim 3, Dye as modified discloses the detection device according to claim 1, wherein the reliability information includes a reliability of the first object information for each part of the object, and the information processor generates the second object information by comparing reliabilities in the first object information (Dye: Fig 3; pars 0035-0036, image being filtered into sub bands and compressed/encoded with quality/priority/bandwidth tradeoff).  

As to claim 4, Dye as modified discloses the detection device according to claim 3, wherein the information processor compares a reliability of the first object information on a first part of the object with a reliability of the first object information on a second part of the object to determine a reduction amount of a data amount for the first part or the second part (Dye: Fig 8; pars 0013, 0037-0040, 0043-0044, compare different depth object image resolution maps or images for different resolutions or encoding rates).  

As to claim 5, Dye as modified discloses the detection device according to claim 3, wherein the information processor compares a reliability of the first object information on 

6-18. (Withdrawn)

As to claim 19, it recites an information processing device encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 20, it is a method claim necessitated by claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claim 21, it recites a storage medium storing detection program executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

22-23. (Canceled)

As to claim 24, Dye as modified discloses the detection device according to claim 1, wherein the information processor uses the reliability information to generate the second object information having a reduced data amount for a part of the object whose reliability is relatively low or lower than a threshold (Dye: Fig 3; pars 0035-0038, 0164, image being filtered into sub bands and compressed/encoded with quality/priority/bandwidth tradeoff. Note the data amount being reduced after encoding/compression and level of reduction depending on reliability criteria/priority).  

As to claim 25, Dye as modified discloses the detection device according to claim 1, wherein the reliability information has a plurality of reliabilities, and the reliability includes a distance from the detector to the object (Dye: Figs 3, 5, 7, depth/distance information reflects intensity/reliability/priority; pars 0035-0037, 0039-0040, 0043-0044).  

As to claim 26, Dye as modified discloses the detection device according to claim 1, wherein the reliability information includes reliabilities that differ for each part of the object (Dye: pars 0013, 0016, 0069, 0144, controlling dynamic quality and bit rate variation for different objects), and the information processor generates the second object information by deleting data on a part of the object whose reliability is low (Dye: pars 0041, 0086, 0090, 0140, 0156, removing sub bands from certain compressed object images).  

27. (Withdraw)

As to claim 28, Dye as modified discloses the detection device according to claim 1, grayscale values of pixels (Dye: pars 0034, 0036, 0043, 0082, 0114) and the reliability information (see rejection in claim 1) but does not expressly teach a data structure pairing the two.  Since the image quality or reliability may be pixels related or dependent, consider Dye as modified’s teachings as a whole, it would have been obvious to one of skill in the art to appreciate and understand it would be convenient 

29. (Canceled)

30. (Withdraw)

31. (Canceled)

As to claim 32, Dye as modified discloses a detection system, comprising: the detection device according to claim 1 (see rejection in claim 1); and an information processing device that processes information output from the detection device (Dye: Fig 3, encoder being one of information processing devices; pars 0036-0038).  

33-34. (Canceled)

As to claim 35, Dye as modified discloses the detection device according to claim 1, wherein the reliability calculator calculates the reliability information based on at least one of optical characteristics of an optical system provided in the detector (Dye: pars 0036, 0076, 0110, 0202, non –visible light, or IR), a distance from one viewpoint of the detector to the object (Dye: pars 0035-0036, 0109, 0114), and a difference between a normal vector of the object and a direction of the one viewpoint (Miyatani: pars 0063, 0116, 0123).  



As to claim 37, Dye as modified discloses the detection device according to claim 36, wherein the information processor reduces a data amount at a detection point where the amount of change in the parameters is larger than a threshold value.  

As to claim 39, Dye as modified discloses the detection device according to claim 1, wherein the reliability information includes a reliability of the first object information that differs for each part of the object (Dye: pars 0009, 0012, 0034-0035, 0037-0043each object may be broken down into a plurality of sub-blocks, including higher resolution sub-blocks with higher reliability/quality), and the information processor generates the second object information by using the reliability information including reliabilities that differs for each part of the object (Dye: pars 0009, 0012, 0034-0035, 0037-0043, each object may be broken down into a plurality of sub-blocks, including low resolution sub-blocks with lower reliability/quality).  

As to claim 40, Dye as modified discloses the detection device according to claim 37, wherein the part of the object includes at least one of a point, a line, and a surface (Dye: par 0120, the point at which the depth passes through; par 0114, surface reflection; Miyatani: Figs 11-12, surface feature; pars 0037, 0040, 0051, line segment or a surface).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dye in view of Miyatani and further in view of US 2013/0070068 A1, Garvey et al. (hereinafter Garvey). 
As to claim 38, Dye as modified discloses the detection device according to claim 35, the reliability calculator calculates the reliability information based on a distance from the center of the visual field at the one viewpoint (Miyatani: pars 0016-0017, 0130) but does not expressly teach the optical characteristic includes an aberration of the optical system.  
Garvey, in the same or similar field of endeavor, further teaches optical characteristic including an optical transmission characteristic, an optical emission characteristic, an optical reflection characteristic which may result image distortion to be modeled and corrected (pars 0044, 0088, 0095-0096, 0099).  Therefore, consider Dye as modified and Garvey’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Garvey’s teachings on various optical characteristics and deviations and its effect to image distortion in Dye as modified for account for optical characteristic in reliability calculation.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661